—In a custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from so much of an order of the Family Court, Queens County (De Phillips, J.), dated January 30, 1991, as awarded custody of the subject child to the respondent.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
It is settled that the preeminent concern in child custody matters is the best interest of the child (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Pero v Musolino, 178 AD2d 413). In this case, the court decided to award custody of the 3 Vi-year-old child to the child’s aunt, as opposed to the child’s great aunt, because it was important for the child to be raised with her siblings. This determination, rendered after a full evidentiary hearing, is supported by the record and should not be disturbed (see, Lee v Halayko, 187 AD2d 1001; Matter of Pero v Musolino, supra).
We have reviewed the remaining contentions by the child’s great aunt and find them to be without merit. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.